NEWS RELEASE Contact: Wendy S. Schmucker Senior Vice President, Secretary and Treasurer 724-537-9923 For Immediate Release COMMERCIAL NATIONAL REPORTS 10.3% FIRST QUARTER 2 LATROBE, PA, April 28, 2008 - Commercial National Financial Corporation (NASDAQ:CNAF)(Company), parent Company of Commercial Bank & Trust of PA, has reported earnings for the quarter ended March 31, 2008. The Company earned $816,000 (or $.27 per average share outstanding) in 2008 compared to $740,000 (or $.24 per average share outstanding) in 2007. Earnings-per-share in 2008 and 2007 are based on 3,028,813 and 3,044,813 average shares outstanding, respectively. President and Chief Executive Officer Gregg E. Hunter noted, “The 10.3% first quarter 2008 earnings improvement resulted from successful balance sheet positioning and net interest margin management, persistently high loan portfolio credit quality, steady growth in Asset Management and Trust assets which rose over 9.2% from a year prior and comprehensive adherence to long-standing banking industry business practices.” In addition to Latrobe, Pennsylvania where it is headquartered, the Company operates community banking facilities in Greensburg, Hempfield Township, Ligonier, North Huntingdon, Unity Township and West Newton, Pennsylvania and also maintains a commercial business development sales force throughout its entire market area. The Company operates an asset management and trust division of Commercial Bank & Trust of PA headquartered in Greensburg, Pennsylvania.
